Title: Enclosure: Algier’s affair, 4 September [1791]
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


EnclosureAlgier’s affair

Marseilles the 4th. September [1791]

By Two Letters that I have received from algiers the 13th. and 26th. Last July, from Capn. Richd. obrian American Captive in that Place, I am Informed that—
“the 12th. July 1791—a 6 ½ A M. this day departed this Life Mahomet Pacha Dey of algiers, and was Immediately succeeded by the addi Hasnagi or Prime Minister, now hassan Pacha.
I have reason to think that U. S. will more easily obtain a Peace with the present dey, than the Former as he always Seemed Inclinable to Serve the Americans. I hope his present exalted Station will not errace from his Memory his former Friendly Sentiments toward the Americans.
And Perhaps the Present Dey will be more favourable towards the Ransom of Captives than the Former. Other Changes will take Place in this Government,  these Particulars please to Communicate to U. S. He was the only one of the Ministry that was in Favor of the Americans when M. Lamb was in algiers in 1786.”
July 26th.
“Several Slaves a few days Past have been redeemed on Moderate Terms, one was priced at 1500 Sequins and was redeemed at 755 Sequins, a Sailor Priced at 1000 Sequins was redeemed at 600, the first Cost. So I hope the Present Dey will make Some abbatment on the Ransom of the present 13American Victims. We are dayly Experiencing the Fruits of Independance and Liberty.
If there had been any positive orders in algiers Relative to our Ransom, a more favorable opportunity Could offer the present we Might be got of perhaps as reasonable Terms as other Captives, but I have my Fears that also this favorable opportunity which offers towards obtaining Peace and our Release, will Pass unnoticed by our humane countryman in Europe.
The Same time I cannot Say Positively if there will be any abatment relative to our Ransom, and as to orders to have our Ransom assertained, I must observe to you that it is not Customary; the only way is for Some Persons to be Empowered to redeem us on the Best terms they Can; we have been most cruelly treated and neglected by our Country and not the Least assurance of Liberty given us, Kept in this tormenting state of Suspense to make us feel Slavery too fold.
I presume the Portugeise will Immediately be trying for a Peace, redeeming now their Su[bjects?]. If they Succeed, America will experience Fatal consequences.
The Peste has broke out at Trunison a City in the Western Province of the Regency. Should it reach algiers it may occasion Some abbatment to be made in our Ransom by reducing our present number to 1/2.
The Dey has renewed the Treaties of Peace and tribute, with all the Christian nations he is at Peace with; a few days Past, the Dean’s [Dane’s] Annual Tribute arived, 400 Barrels of the Powder Brought by the Deans is returned.
You mention that the British Consul Should be Kept Ignorant relative to American affairs, I readily agree with you; the English, Spanish, and Perhaps the Chamber of Commerce of Marseilles will do everything to Bafle the Americans in obtaining a Peace with this Regency.”
I have Judged proper to transcribe as above the Letters of Capn. obrien, deducting only from the Said the repetitions, and Some too strong expressions (caused by the desespired Situation of that Poor men and his Brothers Sufferers) against the american administration, for not having taken measures for their Liberty; which I beg you to forgive considering the deplorable life they are Supporting.
On the Contrary I Earnestly entreat you, Sir, to use all your endeavours towards Congress to obtain a Sum of Money, for the redemption of these Captives, with which the Person Employed by Congress, will treat for the Best advantage their Redemption, and Immediately after, Lay the foundation of a Lasting treaty of Peace if he is Empowered to do it; the advantages of such atreaty is Known enough; If you will confide me Such important affair, I will go myself to Algiers and do everything to Succeed; but as Great advantages for U. S. will arise by trading on their own vessels in the Mediteranean, if such  treaty can’t take place on acceptable terms, my avice would be to feet the soonest Possible Two small Frigates to protect your Flag in the Mediteranean, in cruising on the Coast of Barbary and distroy their Cruisers; I am Sure that Two American Frigates well manned, [would] do more against these Pirates, than all the Marine of Maltha, Naples, Genoa, and Rome, and Giving to Europe an example of what are ablest Americans in their undertaking, would at Such time Shew to the algerians that their Interest to be in Peace with the U. S.
I have not answered to Capn. Obrien, not knowing what I can Say him to Comfort him; nor I will do nothing further on that affair but on your Positive Orders.

Stephen Cathalan Junr.

